Gardner, P. J.
When this case was filed in this court we noted that the redrafted petition, which the court mentioned in his judgment and which was also mentioned in defendant’s bill of exceptions as hereinabove set out, was not with the original record. The clerk of this court was directed to take this matter up with the clerk of the trial court. This court was notified that the clerk of the trial court could not find the original of the redrafted petition. Later on, on April 17th, 1956, this court received a certified copy of the redrafted petition certified by the clerk of the trial court to be a correct copy of the redrafted petition filed nunc pro tunc as of January 9, 1956. There is no controversy concerning January 9th as being the date the trial court passed its - order. There arose a controversy between counsel for each party concerning whether the redrafted petition was in accord with the amendments and rulings of the court as shown 'by the record. Therefore we reviewed the original petition, all amendments and all general and special demurrers filed and the order of the court on each of them. In this investigation we found that the redrafted petition was in some respects at variance with the other portions of the record. We have coordinated the variances and are basing our judgment on the original petition, all amendments and all demurrers thereto, both general and special. We hold that the judgment of the court overruling the demurrers both general and special to the petition, including the amendments, is without error.

Judgment affirmed.

Townsend and Carlisle, JJ., concur.